DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as the species double-stranded, 2’F, uu overhang, and S8 in the reply filed on 8/6/21 is acknowledged.  Single-stranded and the recited saRNA sequences have been rejoined.
Claims 89-91 and 93 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51, 88, and 94-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortylewski et al. (US 10,758,624 B2), in view of Hadwiger et al. (WO 2016/205410 A2), Li et al. (US 9,297,008 B2), Brown et al. (US 11,078,484 B2), and Place et al. (Current Pharmaceutical Biotechnology, 2010, 11, 5, 518-526).
Kortylewski et al. teach that the present disclosure relates to an isolated compound including a phosphorothioated oligodeoxynucleotide (ODN) sequence conjugated to a short-activating RNA (saRNA) or an antisense oligonucleotide sequence (ASO), compositions of such a compound, and method of treatment of cancer 
Kortylewski et al. teach saRNAs with two consecutive 2’-O-methyl modifications in Figure 1.  The positioning of modifications in one or both strands, incorporation of three consecutive modifications, as well as incorporation into one or both strands, as well as mixing modification types, is a matter of design choice.  The benefits of the modifications were known, as evidenced by Kortylewski et al. 
Kortylewski et al. teach that the saRNA can be single or double stranded (figures).  In some embodiments, a derivative may be a conjugate with a pharmaceutically acceptable agent, for example, phosphate or phosphonate.
Kortylewski et al. teach that the saRNA can be conjugated to galactose, which is a carbohydrate.
(25) As used herein, the term “short activating RNAs (saRNAs)” is used according to its plain and ordinary meaning and refers to RNA that is capable of activating or inducing gene expression. Gene specific saRNAs target sequences in the promoter of a target gene and induce expression of the gene. In embodiments, the saRNA oligomer may be a double stranded oligomer of 15-30 bases. The saRNA oligomer may be partially double stranded, with single stranded overhangs (see, e.g., FIGS. 1A-1F). The double strand includes a guide strand (antisense, AS) and a passenger strand (sense strand, SS). In embodiments, the saRNA may target regions 
Selection of the positioning of the targeted sequence within the transcription start site is considered to be a matter of design choice.  It was known to target this region with saRNA to increase gene expression.
Kortylewski et al. teach:
In embodiments, the oligomer may have a 2′ chemical modification. In embodiments, the oligomer may have serum stability-enhancing chemical modification, e.g., a phosphorothioate internucleotide linkage, a 2′-O-methyl ribonucleotide, a 2′-deoxy-2′fluoro ribonucleotide, a 2′-deoxy ribonucleotide, a universal base nucleotide, a 5-C methyl nucleotide, an inverted deoxybasic residue incorporation, or a locked nucleic acid.
(28) As used herein, the term “phosphorothioated oligodeoxynucleotide (“ODN”)” refers to a nucleic acid sequence, e.g., “CpG nucleic acid sequence”, “GpC nucleic acid sequence” or “PS (phosphorothioated) nucleic acid sequence” in which some or all the internucleotide linkages constitute a phosphorothioate linkage. In embodiments, phosphorothioated oligodeoxynucleotide (ODN) is 15 to 30 bases long, single-stranded, and/or partly or completely phosphorothioated. The partly phosphorothioated ODN may be an ODN in which 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, or 28, internucleotide linkages constitute a phosphorothioate linkage. Within a sequence, phosphorothioation can be in string on 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or all nucleotides. In embodiments, some oligodeoxynucleotides are not phosphorothioated.

With respect to the recited sequences:
Kortylewski et al. teach a saRNA sequence that is 100% identical to instant SEQ ID NO: 15.  In double-stranded form, the complement is instant SEQ ID NO: 14. (See search result #4 of the SCORE file titled 20210823_215502_us-16-645-015-15.align450.rnpbm as follows:
RESULT 4
US-15-740-914-1
; Sequence 1, Application US/15740914
; Publication No. US20180185497A1
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:Kortylewski, Marcin T.
;  APPLICANT:Swiderski, Piotr M.
;  TITLE OF INVENTION: COMPOUNDS AND COMPOSITIONS INCLUDING PHOSPHOROTHIOATED
;  TITLE OF INVENTION:OLIGODEOXYNUCLEOTIDE, AND METHODS OF USE THEREOF
;  FILE REFERENCE: 48440-570001WO
;  CURRENT APPLICATION NUMBER: US/15/740,914
;  CURRENT FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/264,026
;  PRIOR FILING DATE: 2015-12-07
;  PRIOR APPLICATION NUMBER: US62/187,878
;  PRIOR FILING DATE: 2015-07-02
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (20)..(21)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
US-15-740-914-1

  Query Match             100.0%;  Score 21;  DB 71;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACCAGUGACAAUGACCGCUU 21

Db          1 GACCAGUGACAAUGACCGCUU 21

Instant SEQ ID NO: 18:
20210823_215502_us-16-645-015-18.align450.rnpbm.
RESULT 24
US-15-740-914-2
; Sequence 2, Application US/15740914
; Publication No. US20180185497A1
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:Kortylewski, Marcin T.
;  APPLICANT:Swiderski, Piotr M.
;  TITLE OF INVENTION: COMPOUNDS AND COMPOSITIONS INCLUDING PHOSPHOROTHIOATED
;  TITLE OF INVENTION:OLIGODEOXYNUCLEOTIDE, AND METHODS OF USE THEREOF
;  FILE REFERENCE: 48440-570001WO
;  CURRENT APPLICATION NUMBER: US/15/740,914
;  CURRENT FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/264,026
;  PRIOR FILING DATE: 2015-12-07
;  PRIOR APPLICATION NUMBER: US62/187,878
;  PRIOR FILING DATE: 2015-07-02
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3)..(3)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (5)..(5)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (7)..(7)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (9)..(9)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (11)..(11)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (13)..(13)

;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (15)..(15)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (17)..(17)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (20)..(21)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
US-15-740-914-2

  Query Match             95.5%;  Score 21;  DB 71;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGGUCAUUGUCACUGGUCUU 21
              |||||||||||||||||||||
Db          1 GCGGUCAUUGUCACUGGUCUU 21

Instant SEQ ID NO: 19:
20210823_215502_us-16-645-015-19.align450.rnpbm.
RESULT 4
US-15-740-914-1
; Sequence 1, Application US/15740914
; Publication No. US20180185497A1
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:Kortylewski, Marcin T.
;  APPLICANT:Swiderski, Piotr M.
;  TITLE OF INVENTION: COMPOUNDS AND COMPOSITIONS INCLUDING PHOSPHOROTHIOATED
;  TITLE OF INVENTION:OLIGODEOXYNUCLEOTIDE, AND METHODS OF USE THEREOF
;  FILE REFERENCE: 48440-570001WO
;  CURRENT APPLICATION NUMBER: US/15/740,914
;  CURRENT FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/264,026
;  PRIOR FILING DATE: 2015-12-07
;  PRIOR APPLICATION NUMBER: US62/187,878
;  PRIOR FILING DATE: 2015-07-02
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature

;  OTHER INFORMATION: Residue modified with 2'-O-methyl
US-15-740-914-1

  Query Match             100.0%;  Score 21;  DB 71;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACCAGUGACAAUGACCGCUU 21
              |||||||||||||||||||||
Db          1 GACCAGUGACAAUGACCGCUU 21

Instant SEQ ID NO: 20:
20210823_215502_us-16-645-015-20.align450.rnpbm.
RESULT 24
US-15-740-914-2
; Sequence 2, Application US/15740914
; Publication No. US20180185497A1
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:Kortylewski, Marcin T.
;  APPLICANT:Swiderski, Piotr M.
;  TITLE OF INVENTION: COMPOUNDS AND COMPOSITIONS INCLUDING PHOSPHOROTHIOATED
;  TITLE OF INVENTION:OLIGODEOXYNUCLEOTIDE, AND METHODS OF USE THEREOF
;  FILE REFERENCE: 48440-570001WO
;  CURRENT APPLICATION NUMBER: US/15/740,914
;  CURRENT FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/264,026
;  PRIOR FILING DATE: 2015-12-07
;  PRIOR APPLICATION NUMBER: US62/187,878
;  PRIOR FILING DATE: 2015-07-02
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3)..(3)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (5)..(5)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (7)..(7)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:

;  LOCATION: (9)..(9)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (11)..(11)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (13)..(13)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (15)..(15)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (17)..(17)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (20)..(21)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
US-15-740-914-2

  Query Match             91.3%;  Score 21;  DB 71;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GCGGUCAUUGUCACUGGUCUU 22
              |||||||||||||||||||||
Db          1 GCGGUCAUUGUCACUGGUCUU 21

Instant SEQ ID NO: 21:
20210823_215502_us-16-645-015-21.align450.rnpbm.
	RESULT 4
US-15-740-914-1
; Sequence 1, Application US/15740914
; Publication No. US20180185497A1
; GENERAL INFORMATION
;  APPLICANT: CITY OF HOPE
;  APPLICANT:Kortylewski, Marcin T.
;  APPLICANT:Swiderski, Piotr M.
;  TITLE OF INVENTION: COMPOUNDS AND COMPOSITIONS INCLUDING PHOSPHOROTHIOATED
;  TITLE OF INVENTION:OLIGODEOXYNUCLEOTIDE, AND METHODS OF USE THEREOF
;  FILE REFERENCE: 48440-570001WO
;  CURRENT APPLICATION NUMBER: US/15/740,914
;  CURRENT FILING DATE: 2017-12-29
;  PRIOR APPLICATION NUMBER: US 62/264,026
;  PRIOR FILING DATE: 2015-12-07
;  PRIOR APPLICATION NUMBER: US62/187,878
;  PRIOR FILING DATE: 2015-07-02

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 21
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (20)..(21)
;  OTHER INFORMATION: Residue modified with 2'-O-methyl
US-15-740-914-1

  Query Match             100.0%;  Score 21;  DB 71;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACCAGUGACAAUGACCGCUU 21
              |||||||||||||||||||||
Db          1 GACCAGUGACAAUGACCGCUU 21

Hadwiger et al. teach delivery conjugates for nucleic acids.  Hadwiger et al. teach that the nucleic acid can be a saRNA [0065] (claim 10).  Hadwiger et al. teach that the nucleic acid can comprise a chemical modification to the nucleotide, backbone, sugar, or terminus  [0067].  Hadwiger et al. tach that the nucleic acid can comprise a targeting ligand, wherein the targeting ligand is GalNAc [0068].  Hadwiger et al. teach that the nucleic acid is connected to the ligand via a linker (page 16).
Hadwiger et al. teach that the nucleic acid can be single or double stranded [0071].  Hadwiger et al. teach that the nucleic acid is 15-30 nucleotides in length (claim 20).
It would have been obvious to conjugate the saRNA of Kortylewski et al. to GalNAc with the motivation of enhancing targeted delivery in view of Hadwiger et al.  GalNAc was known to be conjugated to saRNA for delivery.  One would reasonably expect the resultant conjugate to successfully deliver the saRNA.

Li et al. teach that the saRNA can be 2′-O-bis(2-hydroxyethoxy)methyl orthoester modified to provide for stability of the ribonucleic acid molecule. Other modification, include, for example a backbone phosphate group modification (e.g., methylphosphonate, phosphorothioate, phosphoroamidate and phosphorodithioate internucleotide linkages), which modifications can, for example, enhance their stability in vivo, making them particularly useful in therapeutic applications. A particularly useful phosphate group modification is the conversion to the phosphorothioate or phosphorodithioate forms of the saRNA.  Phosphorothioates and phosphorodithioates are more resistant to degradation in vivo than their unmodified oligonucleotide counterparts, increasing the half-lives of the saRNA making them more available to the subject being treated. A saRNA may also be modified to comprise N3′-P5′ (NP) phosphoramidate, morpholino phosphorociamidate (MF), locked nucleic acid (LNA), 2′-O-methoxyethyl (MOE), or 2′-fluoro, arabino-nucleic acid (FANA), which can enhance the resistance of the polynucleotide to nuclease degradation.
Therefore, it would have been obvious to incorporate 2’F and/or phosphorothioates into a saRNA with the motivation of imparting the benefits taught by Li et al. and a reasonable expectation of success of resulting in the benefits taught by Li et al.
Li et al. teach that the term “overhang” refers to a terminal (5′ or 3′) non-base pairing nucleotide resulting from one strand extending beyond the other strand within a 
Li et al. teach that the present invention provides methods and compositions for activation of a gene by introducing in the nucleus of a cell at least one small activating RNA (saRNA) molecule, wherein the saRNA molecule comprises a first ribonucleic acid strand comprising a ribonucleotide sequence complementary to a non-coding nucleic acid sequence of the gene, wherein this region of complementarity is selected so as to provide for an increase in transcription of the corresponding gene, and usually at least two terminal residues at the 3′ end which are not complementary to the non-coding sequence (e.g., dTdT). The region of complementarity is usually more than about 14 residues and less than 30, usually less than 26 nucleotides. The saRNA can be provided as a double-stranded molecule, with a second strand complementary to the first strand and forming a duplex region with the first strand, usually with at least a two residue overhang at the 3′ ends of each of the first and second strands. The saRNA can also be provided as a single stranded molecule that forms a double-stranded region, wherein the first region comprising a ribonucleotide sequence complementary to a non-coding nucleic acid sequence of the gene, and a second region comprises a ribonucleotide sequence complementary to the first region and forming a duplex region with the first region, usually with at least a two residue overhang at the 3′ ends of the strand.

Li et al. is additional evidence that it was known to incorporate various modifications into saRNAs.
It would have been obvious for the GalNAc to be a tri-antennary GalNAc and for the GalNAc to be conjugated to the saRNA via NH2C6 because these were known structural components of GalNAc delivery, as evidenced by Brown et al.  
Brown et al. teach delivery of saRNA via triantennary GalNAc and incorporation of NH2C6 linkers.  One would reasonably expect for incorporation of these components to result in successful delivery of the saRNA.  Positioning of the linker is well within the technical grasp of one or ordinary skill in the art and is a  matter of design choice.
Place et al. teach that modification to the sense and antisense backbones (i.e. 2’-OMe, 2’-flouro, etc.) in saRNA duplexes may also improve therapeutic application by increasing endonuclease resistance and serum stability, much as they are utilized to stabilize siRNAs, as long the passenger strand is devoid of inhibitory modifications. Tethering small molecules (i.e. cholesterol) to the 3’-ends of saRNAs could also be used to improve systemic delivery of RNAa-based drugs. Conjugation of other compounds (i.e. flurogenic labels) to the 3’-termini may be effective at providing visual confirmation of saRNA uptake into target cells or tissue, as well.  Place et al. is additional evidence that it would have been obvious to incorporate 2’-O-methyl and 2’-F modifications into both strands of the saRNA.


Response to Arguments
Applicant argues that Kortylewski et al. merely teaches a list of potential saRNA modifications but does not teach or suggest the specific claimed patterns.  It is noted that this is the reason that the rejection is a rejection under 35 USC 103(a) rather than 35 USC 102.  Although the alternating 2’F/2’OMe pattern is not explicitly taught, the instantly recited saRNA sequences were known and it was known to incorporate the same types of modifications and linkers.  It was known to fully modify saRNAs and the benefits of each of the instantly recited structural limitations were clearly taught in the art.  The specific positioning is considered to be a matter of design choice.  Applicant has not demonstrated any unexpected result for the instant claim breadth.  The oligomers would have been expected to up-regulate target gene expression because the specific sequences were known in the art and the specific types of modifications were known to add benefits.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635